DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Zhang et al. (hereinafter Zhang), Analyzing and Mitigating the Impact of Permanent Faults on a Systolic Array Based Neural Network Accelerator.
Regarding Claim 1, Rivera discloses a system comprising:
a plurality of neural network processor cores arrayed in a grid, the grid having a plurality of rows and a plurality of columns [“core array” ¶51; Fig. 3]; and 
a network interconnecting at least those of the plurality of neural network processor cores that are adjacent within the grid [“core array” ¶51; Fig. 3], wherein: 
the network is adapted to bypass a defective core of the plurality of neural network processor cores by applying the switchable bypass to provide a connection between two of the plurality of neural network processor cores in non-adjacent rows or columns of the grid [“all computation is programmed around the non-router core unit defect by disabling the hardware core circuit” ¶75; “each remaining hardware core circuit in FIG. 7B is logically mapped by the chip configuration unit 109 as a software core circuit” ¶76; Fig. 7B], and 
transparently routing messages between the two non-adjacent rows or columns, past the defective core, via the switchable bypass [“all computation is programmed around the non-router core unit defect by disabling the hardware core circuit” ¶75; “each remaining hardware core circuit in FIG. 7B is logically mapped by the chip configuration unit 109 as a software core circuit” ¶76; Fig. 7B].
However, Rivera fails to explicitly disclose wherein: the network comprises a switchable bypass between each adjacent core, each switchable bypass being directly connected, by a wire, to an output of one of the plurality of neural network processor cores, to an input of an adjacent one of the plurality of neural network processor cores, and to a non-adjacent one of the plurality of neural network processor cores.
Zhang discloses wherein: the network comprises a switchable bypass between each adjacent core, each switchable bypass being directly connected, by a wire, to an output of one of the plurality of neural network processor cores, to an input of an adjacent one of the plurality of neural network processor cores, and to a non-adjacent one of the plurality of neural network processor cores [Figure 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Zhang before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Zhang.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Rivera and Zhang disclose the system of claim 1.  Rivera further discloses wherein: the network comprises a loop connecting all cores within a row or column [“core array” ¶51; Fig. 3; Note: As claimed, the network connections between cores in the array form loops within rows or columns].

Regarding Claim 3, Rivera and Zhang disclose the system of claim 1.  Rivera further discloses wherein: the network comprises a loop connecting all cores within two adjacent rows or columns [“core array” ¶51; Fig. 3; Note: As claimed, the network connections between cores in the array form loops within adjacent rows or columns].

Regarding Claim 5, Rivera and Zhang disclose the system of claim 1.
However, Rivera fails to explicitly disclose wherein the bypass comprises a multiplexor.
Zhang discloses wherein the bypass comprises a multiplexor [Figure 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Zhang before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate in bypasses a multiplexer of Zhang.
Given the advantage of reduced circuitry complexity, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Rivera and Zhang disclose the system of claim 1. 
However, Rivera fails to explicitly disclose wherein the bypass precedes each core, and is adapted to select between an input from an adjacent core and a non-adjacent core.
Zhang discloses wherein the bypass precedes each core, and is adapted to select between an input from an adjacent core and a non-adjacent core [Figure 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Zhang before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Zhang.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Rivera and Zhang disclose the system of claim 1.  
However, Rivera fails to explicitly disclose wherein the bypass succeeds each core, and is adapted to select between an output of each core and of a preceding core.
Zhang discloses wherein the bypass succeeds each core, and is adapted to select between an output of each core and of a preceding core [Figure 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Zhang before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Zhang.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 8, Rivera and Zhang disclose the system of claim 7. 
However, Rivera fails to explicitly disclose wherein the bypass is connected to a succeeding core without any additional connection between the core and the succeeding core.
Zhang discloses wherein the bypass is connected to a succeeding core without any additional connection between the core and the succeeding core [Figure 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Zhang before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Zhang.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, Rivera and Zhang disclose the system of claim 1.  Rivera further discloses wherein each of the plurality of neural network processor cores is identified by a physical address [“a core circuit 10 with a corresponding physical label identifying a physical location of the core circuit” ¶71].

Regarding Claim 11, Rivera and Zhang disclose the system of claim 10.  Rivera further discloses wherein the network is adapted to map a logical address to each of the cores, and wherein bypassing the defective core comprises remapping the logical addresses [“a core circuit 10 with a corresponding logical label identifying a logical location of the core circuit 10 included in a chip circuit 100 configured for computation/processing” ¶72; “the chip configuration unit 109 logically maps non-faulty core circuits 10 of the chip circuit” ¶52].

Regarding Claim 12, Rivera and Zhang disclose the system of claim 1.  Rivera further discloses wherein the network is adapted to deliver message between cores, based on relative addresses [“hardware core circuits with corresponding physical labels (0,0), (1,0) and (2,0) are logically mapped as Software core circuits with corresponding logical labels C0, C1 and C2” ¶73; “hardware core circuits with corresponding physical labels (0,0) and (2,0) are logically mapped as Software core circuits with corresponding logical labels C0 and C1, respectively, as the hardware core circuit with corresponding physical label (1,0) is disabled.” ¶76].

Claims 13-16 are rejected on the same grounds as claims 1, 10-12, respectively.
Claims 17-19 are rejected on the same grounds as claims 1-3, respectively.
Claims 21-24 are rejected on the same grounds as claims 5-8, respectively.
Claim 25 is rejected on the same grounds as claim 1.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera and Zhang in view of Hickey et al. (hereinafter Hickey), U.S. Patent Application Publication 2011/0302450.
Regarding Claim 9, Rivera and Zhang disclose the system of claim 1.
However, Rivera fails to explicitly disclose wherein the plurality of neural network processor cores are adapted to operate at a reduced clock frequency when bypassing a defective core.
Hickey discloses wherein the plurality of neural network processor cores are adapted to operate at a reduced clock frequency when bypassing a defective core [“clock frequency may need to be reduced for a variety of reasons, including the need to accommodate the longer wires needed for larger circuit areas.” ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera, Zhang, and Hickey before him before the effective filing date of the claimed invention, to modify the combination to incorporate reduced clock frequency due to longer times attributed to longer wire lengths of Hickey.
Given the advantage of extending chip life abet at reduced performance over scrapping the chip, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123